Citation Nr: 1734208	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  16-57 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or by reason of being housebound.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1954 to August 1957.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  


FINDING OF FACT

In July 2017, the VA was notified by the Veteran's son via telephone contact that the Veteran had died earlier in July 2017, before a decision by the Board was promulgated on the appeal; a published account of the death in the local news has also been acknowledged.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate at this time the merits of the claim of entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or by reason of being housebound.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA was notified in July 2017, by the Veteran's son via telephone contact, that the Veteran had died earlier in July 2017; such communication was transcribed into a report that was then associated with the Veteran's electronic claims file maintained in VA's Veterans Benefits Management System (VBMS).  The account of his death is also confirmed in an online local news obituary entry.  As there is no evidence to the contrary, the Board accepts the son's communication and the news account as proof of the Veteran's death during the pendency of the appeal and before the Board promulgated a decision on the appeal of the claim of entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or by reason of being housebound.  38 C.F.R. § 3.211(f).  
 
As the Veteran died during the pendency of the appeal, as a matter of law the appeal does not survive his death, and the appeal of the claim must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016).


ORDER

The appeal seeking entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or by reason of being housebound is dismissed.


		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


